Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.    This Office Action is in response to a communication filed on 04/14/2022.
2.    Claims 1-20 are pending.
Response
3.	The examiner respectfully presents new grounds of rejections; non-eligible claimed subject matter is also added. Based on applicant’s arguments (4/14/20022), previous rejections based on Meisels in view of Yester are withdrawn; therefore, applicant’s arguments are moot.
Note: It would be obvious to one of ordinary skill in the art to “present a departure time recommendation sufficient to reach the appointment location before an appointment time based on the projected travel time” if Meisels suggests “how long” to reach an appointment location taking into account distance, road, or traffic, or weather conditions.
And
The applicant also argues “there is no teaching or suggestion of presenting a “departure time recommendation” whatsoever”. The examiner respectfully disagrees; it is so simple to one with ordinary skill in the art to realize that if you have a meeting at 9am at work, you know that it may take 1 hr maximum on the road (under all conditions); therefore, leaving home before 8 am is safe.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Independent claims 1, 9, or 17 is directed to using a generic computer to monitor an electronic calendar, and determining a route to a particular location, estimating a travel time, then presenting a sufficient departure time to reach that location taking into account road/weather/speed conditions (i.e., an abstract idea) without significantly more. 
Besides claiming well-known limitations, the claims recite about presenting a sufficient departure time to reach an appointment location taking into account road/weather/speed conditions. This judicial exception (i.e., a mental process)  is not integrated into a practical application because under the broadest reasonable interpretation, the recited features cover performances of the limitation in the mind (claimed limitations can be done in a driver’s head: a mental process), but for the recitation of using generic computer components to perform claimed features.
This judicial exception (an abstract idea) is not integrated into a practical application. In particular, the claims only recite additional elements- “system”, “a portable-device processor”, “a digital calendar”, “current vehicle location”, “memory” and “non-transitory medium” to perform the above recited steps. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the features of claims 1, 9 and 17, amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept.
5.	Dependent claims 2-8, 10-16, and 18-20 are objected.
Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
6.	Claims 1-6, 8-14, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meisels et al (US Pat. 7,941,753 B2) (hereinafter “Meisels”) .
A. Per claims 1, 9, and 17: Meisels teaches a system, a medium, and a method, comprising features:
a portable-device processor (see Meisels, col. 7 lines 44-54) configured to:
monitor a digital calendar until it is determined that there is a scheduled appointment within a predetermined time period from a current time (see Meisels, FIGS. 1, 2A);
determine a route from a current vehicle location to an appointment location (see Meisels, FIG. 1 ref. 126 and Fig. 2A ref. 212);
determine a projected travel time to the appointment location from the current vehicle location (see Meisels Fig. 8A ref. 815); and
present a departure time recommendation sufficient to reach the appointment location before an appointment time based on the projected travel time (see Meisels col. 24 lines 23-49, Fig. 6 reference (610) , and Fig. 7.)
Meisels does not expressly mention about recommending a sufficient time for departure; however, Meisels equivalently suggests “the navigation application then compares the travel time under the changed road conditions with the travel time under normal conditions to determine if they differ by more than a threshold amount (820). If not, the navigation application alerts the user about the current road conditions and the travel time under such conditions (825). If the change in travel time is more than the threshold amount, the navigation application identifies an alternative route and the travel time associated therewith (830)” (see Meisels col. 17 lines 26-34); and see also Meisels col. 23, lines 50-61 “(102) Instead of or in addition to providing the user with directions and/or maps as a part of a regular morning update schedule, the client device may be configured to provide the user with directions and/or maps at a specific time in advance of an appointment. The specific time in advance of the appointment may take into account the travel time to the appointment location, including traffic delays as well as the user's method of travel (e.g., public transportation, personal car, or walking). For example, the client device is configured to provide the user with directions and/or maps 30 minutes before the user has to leave the user's current location to arrive at the appointment location on time.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Meisels to include extra sufficient time for traveling to an appointment by suggesting a timely departure depending on different travel, or route, or weather conditions.
B. Per claims 2, 10, and 18: The rationales and reference for a rejection of claim 1 are incorporated.
 	Meisels suggests about determining at least one travel-time-affecting condition that is projected to be encountered along the route and wherein the projected travel time accommodates the travel-time-affecting condition. - see Meisels Fig. 4 “Historic Traffic Flow” would be taken into account for a travel time determination);  (this is also obviously well-known to one of ordinary skill in the art when considering “normal” assuming traffic conditions during Rush hours vs a very light traffic condition at night (e.g., waiting for double-RED lights because of heavy traffics during rush hours).
C. Per claims 3, 11, and 19:  The rationales and reference for a rejection of claim 2 are incorporated.
Meisels suggests about the travel-time-affecting condition includes traffic – since applicant’s travel-time MUST share roads with other vehicles ” see Meisels col. 17 lines 19-22); therefore, it has been understood by one of ordinary skill in the art that a traffic condition on roads would effect to a vehicle’s travel time.
D. Per claims 4, 12, and 20: The rationales and reference for a rejection of claim 2 are incorporated.
 Meisels suggests about the travel-time-affecting condition includes weather (i.e., “adverse weather conditions resulting in a slower recommended speed limit” see Meisels col. 17 lines 21-22). It is clear that if a road is sleet during winter times, a car must drive slower (vs good weather condition) for safety; therefore, it would have been understood by one of ordinary skill in the art that an inclement weather condition would delay “normal” travel time of a vehicle vs a non-sleeting weather condition.
E. Per claims 5, and 13: The rationales and reference for a rejection of claim 1 are incorporated.
Meisels suggests about determining the current vehicle location based on vehicle GPS coordinates received from the vehicle (see Meisels, col. 23 lines 30-37).
F. Per claims 6, and 14:  The rationales and reference for a rejection of claim 1 are incorporated.
Applicant claims to determine the current vehicle location based on phone GPS coordinates. Meisels suggests this limitation (i.e., “The client device may provide information to the host that is used to derive location information. For example, the host may derive location information based on how the client device is accessing the network (e.g., as identified by source IP address or another packet identifier).”see Meisels, col. 19 lines 18-28).
G. Per claims 8, and 16:  The rationales and reference for a rejection of claim 6 are incorporated.
 	Applicant claims about estimating a walking time to a vehicle’s location (before driving away); this “considerable” time has been normally integrated to have a whole-trip time.
 	This duration is also interpreted as a first period of a trip (“a predetermined walking speed of the user” is interpreted as “an object moving to a first appointment” with a very slow speed; this action is suggested by Meisels’s vehicle, col. 19 lines 18-38, see also col. 6 lines 56-67).
7.	Claims 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meisels in in view of Basir et al (US Pat. 8,577,543 B2) (hereinafter “Basir”).  
The rationales and reference for a rejection of claim 1 are incorporated. 
	Meisels  does not disclose about comparing a current mobile device location and a current vehicle location.
	However, Basier suggests about comparing a current mobile device location to the current vehicle location, obtained from the vehicle, wherein the projected travel time includes projected travel time from the current mobile device location to the current vehicle location and wherein the departure time indicates a time at which the user should depart from the current mobile device location for the vehicle (i.e., there are separate locations for a vehicle 8 and for a mobile phone 12’, see Basir Fig -3, this figure shows a connection between a “Local, Interactive Vehicle Information” of Vehicle 8, and a mobile phone (ref. 12’), and a travel time to a vehicle is interpreted as “a first appointment” (see Meisels, col. 2 lines 32-52), and then going to an appointment is interpreted as going to “a second appointment” (see Meisels, col. 3 lines 34-46, and col. 4 lines 26-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Meisels, with Basir’s suggestion to realize whether there are two different locations including two different distances to achieve in order to arrive on-time at an appointment; an extra time requirement has been expected for this total/integrated time because this action would require more time to walk to a parking lot before driving to an appointment.
Conclusion
8.	Claims 1-20 are rejected.  
9.	The attached prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571) 272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662